 Case: 5:17-cv-00478-KKC Doc #: 31 Filed: 10/30/18 Page: 1 of 2 - Page ID#: 892




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF KENTUCKY
                       LEXINGTON DIVISION


TERRY L. MARSTELLA,

             Plaintiff,
vs.
                                                CASE NO.: 5:17-cv-00478-KKC
AT&T UMBRELLA BENEFIT PLAN NO.
1 and SEDGWICK CLAIMS
MANAGEMENT SERVICES, INC.,

             Defendants.

                          STIPULATION AND ORDER OF DISMISSAL

      NOW COME the parties to this action, through their undersigned counsel of

record, pursuant to the Court’s Order of October 16, 2018 (Doc. 29) and Rule

41(a)(1) of the Federal Rules of Civil Procedure, and hereby stipulate to the

dismissal of this action, with prejudice. Neither party seeks for costs to be taxed.

      All pending deadlines are SET ASIDE and this matter is STRICKEN from

the active docket.

s/ L. Dustin Riddle                    s/ Leon H. Lee, Jr.
L. DUSTIN RIDDLE                       LEON H. LEE, JR.
Flynt Law Offices                      Georgia Bar No. 443747
P. O. Box 760                          North Carolina Bar No. 14187
Salyersville, KY 41465                 AT&T Services, Inc.
Telephone: (606) 349-6210              675 West Peachtree Street, NW, Suite 4300
Email: ldridd3@yahoo.com               Atlanta, GA 30308
                                       Telephone: (404) 927-3509
ATTORNEY FOR PLAINTIFF                 Email: LL4314@att.com
        Case: 5:17-cv-00478-KKC Doc #: 31 Filed: 10/30/18 Page: 2 of 2 - Page ID#: 893




                                           LaToi D. Mayo
                                           Jay Inman
                                           Littler Mendelson P.S.C.
                                           333 West Vine Street, Suite 1720
                                           Lexington, KY 40507
                                           Telephone: (859) 317-7974
                                           lmayo@littler.com
                                           jinman@littler.com

                                           ATTORNEYS FOR DEFENDANTS




                                              2
October 30, 2018
